

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.6



AMENDED AND RESTATED
2010 EXECUTIVE CASH INCENTIVE PLAN
OF ACXIOM CORPORATION


1.           Purpose of the Plan.


The purpose of the 2010 Executive Cash Incentive Plan of Acxiom Corporation (the
“Plan”) is to advance the interests of Acxiom Corporation (the “Company”) and
its stockholders by providing incentives in the form of cash bonus awards to
certain officers and other employees of the Company and its Subsidiaries.  The
Plan is intended to enable the Company to attract and retain appropriate
executive talent and to motivate such officers to manage and grow the Company’s
business and to attain the performance goals articulated under the Plan.


2.           Definitions.


(a) “Award” means a cash award granted pursuant to the Plan.


(b) “Board” means the Board of Directors of the Company.


(c) “Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.


(d) “Committee” means the Compensation Committee of the Board (or a subcommittee
thereof established to administer the Plan), or any successor thereto or any
other committee designated by the Board to assume the obligations of the
Committee hereunder.  Each member of the Committee shall be an “outside
director” within the meaning of Section 162(m) of the Code and the regulations
thereunder.


(e) “Company” means Acxiom Corporation, a Delaware corporation, and its
Subsidiaries.


(f) "Covered Officer" shall mean at any date (i) any individual who, with
respect to the previous taxable year of the Company, was a "covered employee" of
the Company within the meaning of Section 162(m) of the Code and the Regulations
promulgated thereunder; provided, however, that the term "Covered Officer" shall
not include any such individual who is designated by the Committee, in its
discretion, at the time of any Award under the Plan or at any subsequent time,
as reasonably expected not to be such a "covered employee" with respect to the
current taxable year of the Company or to the taxable year of the Company in
which any applicable Award hereunder will be paid and (ii) any individual who is
designated by the Committee, in its discretion, at the time of any Award or at
any subsequent time, as reasonably expected to be such a "covered employee" with
respect to the current taxable year of the Company or with respect to the
taxable year of the Company in which any applicable Award hereunder will be
paid.


(g) “Effective Date” means the date on which the Plan takes effect in accordance
with Section 15 of the Plan.


(h) “Participant” means an employee of the Company or any of its Subsidiaries
who is selected by the Committee to participate in the Plan pursuant to Section
4 of the Plan.


(i) “Performance Period” means the Company’s fiscal year (or multiples thereof)
or any portion thereof designated by the Committee as a Performance Period.


(j) “Plan” means this Acxiom Corporation 2011 Cash Incentive Plan.

               (k) “Subsidiary” means a subsidiary corporation, as defined in
Section 424(f) of the Code (or any successor section thereto).


 
 

--------------------------------------------------------------------------------

 
3.           Administration.


(a)           General.  The Plan shall be administered by the
Committee.  Subject to Section 3(b), the Committee shall have the authority to
select the employees to be granted Awards under the Plan, to determine the size
and terms of an Award (subject to the limitations imposed on Awards in Section 5
below), to modify the terms of any Award that has been granted, to determine the
time when Awards will be made, the amount of any payments pursuant to such
Awards and the Performance Period to which they relate, to determine any
employment restrictions on actual receipt of payments pursuant to Awards, to
establish performance objectives in respect of such Performance Periods and to
determine whether such performance objectives were attained.  The Committee is
authorized to interpret the Plan, to establish, amend and rescind any rules and
regulations relating to the Plan, and to make any other determinations that it
deems necessary or desirable for the administration of the Plan.  The Committee
may correct any defect or omission or reconcile any inconsistency in the Plan in
the manner and to the extent the Committee deems necessary or desirable.  Any
decision of the Committee in the interpretation and administration of the Plan,
as described herein, shall lie within its sole and absolute discretion and shall
be final, conclusive and binding on all parties concerned.  Determinations made
by the Committee under the Plan need not be uniform and may be made selectively
among Participants, whether or not such Participants are similarly situated.


(b)           Covered Officers.  Any discretion exercised under the Plan
affecting any Award to a Covered Officer shall be subject in all events to
Section 162(m) of the Code, unless the Committee makes a specific determination
that such Award is not intended to comply with Section 162(m) of the Code.


4.           Eligibility and Participation.


The Committee shall determine the employees who shall be Participants for the
Performance Period.  The designation of Participants shall be made individually
or by groups or classifications of employees, as the Committee deems
appropriate.


5.           Awards.


(a) Scope.  Each year the Committee will establish award opportunities and
performance targets for Participants for the determination of potential awards
hereunder.  Award opportunities shall be set as a percentage of base
salary.  Following the close of a Performance Period, the Committee shall
evaluate the Company’s actual performance against the performance targets to
determine the actual bonus to be paid.


(b) Performance Goals.  Awards to Participants shall be based solely upon the
attainment of performance targets related to one or more performance goals
selected by the Committee from among the goals specified below.  For purposes of
this Section 5, the formula on which performance targets are based with respect
to Awards under this Plan shall be limited to one or more of the following
Company, Subsidiary, operating unit or division financial performance measures:


·  
earnings before interest, taxes, depreciation and/or amortization;



·  
operating income or profit;



·  
operating efficiencies;



·  
return on equity, assets, capital, capital employed, or investment;



·  
after tax operating income;



·  
net income;



·  
earnings or book value per share;



·  
cash flow(s);



 
 

--------------------------------------------------------------------------------

 
·  
total sales or revenues or sales or revenues per employee, , including total
value of contracts executed in a given time period;



·  
production;



·  
stock price or total stockholder return;



·  
cost of capital or assets under management;



·  
strategic business objectives, consisting of one or more objectives based on
meeting specified cost targets, business expansion goals, and goals relating to
acquisitions or divestitures;

 
 
or any combination thereof.  Each goal may be expressed on an absolute and/or
relative basis, may be based on or otherwise employ comparisons based on
internal targets, the past performance of the Company or any Subsidiary,
operating unit or division of the Company and/or the past or current performance
of other companies, and in the case of earnings-based measures, may use or
employ comparisons relating to capital, stockholders' equity and/or shares of
common stock outstanding, or to assets or net assets.  The Committee may
appropriately adjust any evaluation of performance under criteria set forth in
this Section 5(b) to exclude any of the following events that occurs during a
performance period:  (i) asset impairments or write-downs, (ii) litigation or
claim judgments or settlements, (iii) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs, (v) any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year, and (vi) the effect of adverse or delayed
federal, state or local governmental or regulatory action; provided that the
Committee commits to make any such adjustments within the 90 day period set
forth in Section 5(d) below.


(c)           Maximum Award.  With respect to any Covered Officer, the maximum
annual amount of an Award hereunder shall be $3,000,000.


(d)           Administration.  To the extent necessary to comply with Section
162(m) of the Code, with respect to grants of Awards to Covered Officers, no
later than 90 days following the commencement of each Performance Period (or
such other time as may be required or permitted by Section 162(m) of the Code),
the Committee shall, in writing, (1) select the performance goal or goals
applicable to the Performance Period, (2) establish the various targets and
bonus amounts which may be earned for such Performance Period, and (3) specify
the relationship between performance goals and targets and the amounts to be
earned by each Covered Officer for such Performance Period.  Following the
completion of each Performance Period, the Committee shall certify in writing
whether the applicable performance targets have been achieved and the amounts,
if any, payable to Covered Officers for such Performance Period.  In determining
the amount earned by a Participant for a given Performance Period, the Committee
shall have the right to adjust the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the
Performance Period; provided, that with respect to any Covered Officer, the
Committee may exercise the discretion described in this sentence only to reduce
the amount otherwise payable to such Covered Officer.


(e)           Payment.  The amount of the Award payable as determined by the
Committee for the Performance Period shall be paid to the Participant at such
time as determined by the Committee in its sole discretion after the end of the
Performance Period, but in all events by such time as is necessary for the
payment to qualify as a “short-term deferral” pursuant to Section 1.409A-1(b)(4)
of the United States Treasury Regulations.  Award payments shall be made in
cash.  Except as the Committee may otherwise determine in its sole and absolute
discretion, termination of a Participant’s employment prior to the end of the
Performance Period will result in the forfeiture of the award by the
Participant, and no payments shall be made with respect thereto.


6.           Amendments or Termination.


The Committee may amend, alter or discontinue the Plan, but no amendment,
alteration or discontinuation shall be made which would impair any of the rights
or obligations under any Award theretofore granted to a Participant under the
Plan without such Participant's consent; provided, however, that the Committee
may amend the Plan in such manner as it deems necessary to permit the granting
of Awards meeting the requirements of any applicable law, rule or regulation.


 
 

--------------------------------------------------------------------------------

 
7.           No Right to Employment or Awards.


Neither the Plan nor any action taken hereunder shall be construed as giving any
Participant or other person any right to continue to be employed by or perform
services for the Company or any Subsidiary, and the right to terminate the
employment of or performance of services by any Participant at any time and for
any reason is specifically reserved to the Company and its Subsidiaries.  No
person shall have any claim to be granted any award and there is no obligation
for uniformity of treatment among Participants.  The terms and conditions of
awards, if any, need not be the same with respect to each Participant.


8.           Offset of Awards.


The Committee, in its sole discretion, may reduce any amounts otherwise payable
to any Participant hereunder in order to satisfy any liabilities owed to the
Company or any of its Subsidiaries by the Participant, but only to the extent
any such offset complies with the requirements of Section 409A of the Code and
the guidance issued thereunder.


9.           Adjustments Upon Certain Events.


In the event of any material change in the business assets, liabilities or
prospects of the Company, any division or any Subsidiary, the Committee in its
sole discretion and without liability to any person may make such adjustment, if
any, as it deems to be equitable as to any affected terms of outstanding Awards.


10.           Miscellaneous Provisions.


The Company is the sponsor and legal obligor under the Plan and shall make all
payments hereunder, other than any payments to be made by any of the
Subsidiaries (in which case payment shall be made by such Subsidiary, as
appropriate).  The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to ensure the payment
of any amounts under the Plan, and the Participants' rights to the payment
hereunder shall be no greater than the rights of the Company's (or Subsidiary's)
unsecured creditors.  All expenses involved in administering the Plan shall be
borne by the Company.


11.           Choice of Law.


The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware applicable to contracts made and to be performed in the State
of Delaware.


12.           Withholding of Taxes.


Any payment made under the Plan shall be subject to any federal, state, local or
foreign income or other taxes or obligations required by law to be withheld with
respect to such payment.


13.           Payments Subject to Clawback Policy.


Any payments made hereunder shall be subject to the clawback policy adopted by
the Board or a committee of the Board, as such policy may be amended from time
to time.


14.           Beneficiaries; Prohibition on Assignments.


Each Participant may designate a beneficiary or beneficiaries to receive, in the
event of such Participant’s death, any Award amounts due to the Participant
under the Plan.  Each Participant shall have the right to revoke any such
designation and to redesignate a beneficiary or beneficiaries by written notice
to the Company to such effect.  If any Participant dies without naming a
beneficiary or if all of the beneficiaries named by a Participant predecease the
 
 
 

--------------------------------------------------------------------------------

 
Participant, then any Award amounts due to the Participant shall be paid to the
Participant’s estate.  Prior to a Participant’s death, except as otherwise
required by applicable law, any interest, benefit, payment, claim or right of
such Participant under the Plan may not be sold, transferred, assigned, pledged,
encumbered or hypothecated by the Participant and shall not be subject in any
manner to any claims of any creditor of the Participant or beneficiary, and any
attempt to take any such action be null and void.  During the lifetime of a
Participant, payment of an Award shall only be made to the Participant.


15.           Effectiveness of the Plan.


This amendment and restatement of the Plan shall be effective as of the date of
its adoption by the Committee.

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
